—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Hepner, J.), dated November 10, 1999, which, upon a fact-finding order of the same court, dated September 14, 1999, made upon the appellant’s admission, finding that she committed an act, which, if committed by an adult, would have constituted the crime of criminal trespass in the third degree, adjudged her to be a juvenile delinquent, and placed her in the custody of the New York State Office of Children and Family Services for a period of 12 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
*463Contrary to the appellant’s contention, she was fully advised of her constitutional and statutory rights. Her admission was therefore knowingly and intelligently made (see, Family Ct Act § 321.3; Boykin v Alabama, 395 US 238; Matter of Brian K. J., 223 AD2d 643). It is clear from the allocution that all of the elements of the crime of criminal trespass in the third degree were established (see, Penal Law § 140.10 [a]; People v Leonard, 62 NY2d 404, 409; Matter of Luis C., 66 Misc 2d 907, 912). The Family Court providently exercised its discretion in ordering the disclosure of the appellant’s hospital records pertaining to two hospitalizations for alcohol abuse, as those records were clearly relevant to its determination as to her appropriate placement. The Family Court’s finding of good cause is supported by the record (see, 42 USC § 290dd-2 [b] [2] [C]; 42 CFR 2.64 [d]; Matter of Maximo M., 186 Misc 2d 266; Matter of Doe Children, 93 Misc 2d 479). The appellant’s contention that she was deprived of her right to a speedy disposition hearing is unpreserved for appellate review (see, Matter of Michael P., 213 AD2d 717; Matter of Eugene S., 200 AD2d 574) and, in any event, is without merit (see, Family Ct Act § 350.1; Matter of Douglas L., 232 AD2d 489; Matter of Perry O., 232 AD2d 225; Matter of Eddie M., 196 AD2d 25). Ritter, J. P., McGinity, Luciano and Feuerstein, JJ., concur.